Order in so far as it denied plaintiff’s motion to punish defendant as and for a contempt for failure to pay alimony accruing during the period from Novem*868ber 22,1930, to January 14,1931, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The order granting the alimony was entered upon a stipulation in the action, which stipulation had validity independently of the separation agreement. The payments thus directed by the order of December 1, 1930, were enforcible on behalf of the plaintiff from November 22, 1930, and were not limited to the period subsequent to January 14, 1931, when the certified copy of the order was served upon the defendant personally. (Horter v. Horter, 177 App. Div. 827, 830; Gunn v. Gunn, 120 id. 353.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur. Settle order on notice.